                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 1 of 6




                                   1   CASEY D. GISH, Esq.
                                       Nevada Bar No. 6657
                                   2   THE LAW OFFICE OF CASEY D. GISH
                                       5940 S. Rainbow Blvd.
                                   3   Las Vegas, NV 89118
                                       Phone: (702) 583-5883
                                   4
                                       Fax: (702) 447-6845
                                   5   Email: casey@gishlawfirm.com
                                       Attorney for Plaintiffs
                                   6
                                                                 UNITED STATES DISTRICT COURT
                                   7
                                   8                                    DISTRICT OF NEVADA

                                   9    AMY VILELA, an individual;                       Case No.: 2:16-cv-01503
                                        JOZETTE FIGUEREDO, an individual;
                                  10    AMY VILELA, as Special Administrator of the      STIPULATION AND PROPOSED ORDER
                                  11    Estate of SHALYNNE RAMOS,                        TO EXTEND DUE DATES FOR
THE LAW OFFICE OF CASEY D. GISH




                                                                                         PLAINTIFFS’ OPPOSITIONS TO
                                  12                                Plaintiffs,          DEFENDANTS’ VALLEY HEALTH
      Las Vegas, Nevada 89118




                                                                                         SYSTEM, LLC, D/B/A CENTENNIAL
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13          vs.                                        HILLS HOSPITAL AND MEDICAL
                                                                                         CENTER’S AND TANYA NETZ PAC’S
                                  14
                                        VALLEY HEALTH SYSTEM, LLC, d/b/a                 AND EMCARE’S RENEWED MOTIONS
                                  15    CENTENNIAL HILLS HOSPITAL                        FOR PARTIAL SUMMARY JUDGMENT
                                        MEDICAL CENTER, a Delaware Limited
                                  16    Liability Company;                                            FIRST REQUEST
                                        UNIVERSAL HEALTH SERVICES, INC., a
                                  17
                                        Delaware corporation; VALLEY HOSPITAL
                                  18    MEDICAL CENTER, INC., a Nevada
                                        Corporation; EMCARE, INC., a Deleware
                                  19    Corporation; Tanya Netz PAC; Jill Mcatee, RN;
                                        DOE Defendants I through X, inclusive; ROE
                                  20    NURSES I through XX, inclusive; ZOE
                                  21    HOSPITALS or OTHER MEDICAL
                                        FACILITIES I through X; and ROE
                                  22    CORPORATIONS I through X, inclusive.

                                  23                                Defendants.
                                  24
                                  25         Plaintiffs, by and through their attorney of record, Casey D. Gish, Esq. of The Law Office

                                  26   of Casey D. Gish and Defendant, VALLEY HEALTH SYSTEM, LLC, dba CENTENNIAL

                                  27   HILLS HOSPITAL MEDICAL CENTER, by and through their attorney of record, Casey W.

                                  28   Tyler, Esq. of Hall Prangle & Schoonveld, and Defendant, TANYA NETZ, PAC, by and through

                                                                                  1
                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 2 of 6




                                   1   her attorney of record, Todd Weiss, Esq. of John H. Cotton and Associates, hereby stipulate as

                                   2   follows:

                                   3          (1) The due date for Plaintiffs’ Oppositions to Defendants, VALLEY HEALTH

                                   4              SYSTEM, LLC dba CENTENNIAL HILLS HOSPITAL MEDICAL CENTER and

                                   5              JILL MCATEE’s Renewed Motion for Summary Judgment on Plaintiffs’ EMTALA

                                   6              Claim (Doc. No. 93) and Renewed Motion for Partial Summary Judgement on

                                   7              Plaintiffs’ Jozette Figuerdo and Josiah McKinney claims (Doc. No. 95) and Motion for

                                   8              Partial Summary Judgement to Limit Plaintiffs’ Hedonic Damage Claim to the

                                   9              $350,000 Non-Economic Damage Cap Per NRS 41A.035 (Doc. No. 94) was April 10,

                                  10              2020.

                                  11          (2) The parties agreed that the due date for the Opposition to the Renewed Motion for
THE LAW OFFICE OF CASEY D. GISH




                                  12              Partial Summary Judgment (Doc. No. 93) should be extended to Tuesday, April 14,
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13              2020 and the due date for the Oppositions to the Renewed Motion for Partial Summary
                                                  Judgement on Plaintiffs’ Jozette Figuerdo and Josiah McKinney claims (Doc. No. 95)
                                  14
                                                  and Motion for Partial Summary Judgement to Limit Plaintiffs’ Hedonic Damage
                                  15
                                                  Claim to the $350,000 Non-Economic Damage Cap Per NRS 41A.035 (Doc. No. 94)
                                  16
                                                  and the Joinders thereto should be extended to Friday, April 17, 2020.
                                  17
                                              (3) No parties will be prejudiced by this short extension. There is no pending trial date in
                                  18
                                                  this matter.
                                  19
                                                  IT IS SO STIPULATED.
                                  20
                                         Dated this 14th day of April, 2020              Dated this 14th day of April, 2020
                                  21
                                  22     /s/ Casey D. Gish                               /s/ Craig D. Slater
                                         ____________________________________            ____________________________________
                                  23     CASEY D. GISH, Esq.                             CRAIG D. SLATER, Esq.
                                  24     Nevada Bar No. 6657                             Nevada Bar No. 8667
                                         THE LAW OFFICE OF CASEY D. GISH                 LUH & ASSOCIATES
                                  25     5940 S. Rainbow Blvd.                           8987 W. Flamingo Rd., #100
                                         Las Vegas, NV 89118                             Las Vegas, NV 89147
                                  26     Phone: (702) 583-5883                           Phone: 702-367-8899
                                         Fax: (702) 447-6845                             Fax: 702-384-8899
                                  27     Email: casey@gishlawfirm.com                    Email: cslater@luhlaw.com
                                  28     Co-counsel for Plaintiffs                       Co-counsel for Plaintiffs

                                                                                   2
                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 3 of 6




                                   1     Dated this 14th day of April, 2020              Dated this 14th day of April, 2020

                                   2     /s/ Casey W. Tyler                              /s/ Todd Weiss
                                   3     ____________________________________            ____________________________________
                                         Casey W. Tyler, Esq.                            TODD WEISS, Esq.
                                   4     Nevada Bar No. 9706                             Nevada Bar No. 14130
                                         HALL PRANGLE & SCHOONVELD                       JOHN H. COTTON AND ASSOCIATES
                                   5     1140 North Town Center Drive., #350             7900 West Sahara Ave., #200
                                         Las Vegas, NV 89144                             Las Vegas, NV 89117
                                   6
                                         Phone: 702-889-6400                             Phone: 702-832-5909
                                   7     Fax: 702-384-6025                               Fax: 702-832-5910
                                         Email: efile@hpslawlaw.com                      Email: TWeiss@jhcottonlaw.com
                                   8     Attorney for Defendant Valley Health            Attorneys for Defendant Tanya Netz, PAC and
                                         System, LLC                                     Emcare, Inc.
                                   9
                                  10
                                  11                                              ORDER
THE LAW OFFICE OF CASEY D. GISH




                                  12          Pursuant to the terms of the foregoing stipulation, the Court orders as follows:
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13          1. Good cause exists for the extension of the due date for Plaintiffs’ Oppositions to
                                  14              Defendants, VALLEY HEALTH SYSTEM, LLC dba CENTENNIAL HILLS
                                  15
                                                  HOSPITAL MEDICAL CENTER and JILL MCATEE’s Renewed Motion for
                                  16
                                                  Summary Judgment on Plaintiffs’ EMTALA Claim (Doc. No. 93) and Renewed
                                  17
                                                  Motion for Partial Summary Judgement on Plaintiffs’ Jozette Figuerdo and Josiah
                                  18
                                  19              McKinney claims (Doc. No. 95) and Motion for Partial Summary Judgement to Limit

                                  20              Plaintiffs’ Hedonic Damage Claim to the $350,000 Non-Economic Damage Cap Per

                                  21              NRS 41A.035 (Doc. No. 94) and the Joinders thereto.
                                  22          2. The due date for the Oppositions are extended to April 14, 2020 for Defendants,
                                  23
                                                  VALLEY HEALTH SYSTEM, LLC dba CENTENNIAL HILLS HOSPITAL
                                  24
                                                  MEDICAL CENTER and JILL MCATEE’s Renewed Motion for Summary Judgment
                                  25
                                                  on Plaintiffs’ EMTALA Claim (Doc. No. 93) and to April 17, 2020 for both the
                                  26
                                  27              Renewed Motion for Partial Summary Judgement on Plaintiffs’ Jozette Figuerdo and

                                  28

                                                                                   3
                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 4 of 6




                                   1            Josiah McKinney claims (Doc. No. 95) and the Motion for Partial Summary

                                   2            Judgement to Limit Plaintiffs’ Hedonic Damage Claim to the $350,000 Non-Economic
                                   3            Damage Cap Per NRS 41A.035 (Doc. No. 94) and any Joinders thereto.
                                   4
                                             IT IS SO ORDERED.
                                   5
                                                                               ________________________________________
                                   6                                           UNITED STATES DISTRICT JUDGE
                                                                               ________________________________
                                   7                                           RICHARD F. BOULWARE, II
                                                                               DATED:
                                                                               UNITED _________________________
                                                                                        STATES DISTRICT JUDGE
                                   8
                                                                                  DATED this 15th day of April, 2020.
                                   9
                                  10
                                  11
THE LAW OFFICE OF CASEY D. GISH




                                  12
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                              4
                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 5 of 6




                                   1                                        CERTIFICATE OF SERVICE

                                   2
                                              I,          Casey D. Gish            , declare:
                                   3
                                              I am a resident of and employed in Clark County, Nevada. I am over the age of eighteen
                                   4
                                   5   (18) years and not a party to the action within. My business address is 5940 S. Rainbow Blvd.,

                                   6   Las Vegas, Nevada 89118.
                                   7
                                              I attest that I served the document described as STIPULATION AND PROPOSED
                                   8
                                        ORDER TO EXTEND DUE DATES FOR PLAINTIFFS’ OPPOSITIONS TO
                                   9
                                        DEFENDANTS’ VALLEY HEALTH SYSTEM, LLC, D/B/A CENTENNIAL HILLS
                                  10
                                  11    HOSPITAL AND MEDICAL CENTER’S AND TANYA NETZ PAC’S AND EMCARE’S
THE LAW OFFICE OF CASEY D. GISH




                                  12    RENEWED          MOTIONS       FOR      PARTIAL         SUMMARY        JUDGMENT          on   those
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13    parties/attorneys whose address appears below:
                                  14
                                                   X   VIA ELECTRONIC SERVICE: in accordance with FRCP 5 through the CM/ECF
                                  15
                                        electronic filing system. I am “readily familiar” with the firm’s practice of electronically serving
                                  16
                                  17    documents.

                                  18          JOHN H. COTTON AND ASSOCIATES, LTD
                                              c/o John H. Cotton, Esq.
                                  19          7900 W. Sahara Ave., Suite 200
                                  20          Las Vegas, Nevada 89117
                                              P: 702-832-5909
                                  21          F: 702-832-5910
                                              E: jhcotton@jhcottonlaw.com
                                  22          Attorney for Defendants Tanya Netz, PAC and Emcare, Inc.
                                  23          HALL PRANGLE & SCHOONVELD, LLC
                                  24          c/o Casey Tyler, Esq.
                                              1140 N. Town Center Drive, Suite 350
                                  25          Las Vegas, NV 89144
                                              P: 702-889-6400
                                  26          F: 702-384-6025
                                              E: ctyler@hpslaw.com
                                  27          Attorneys for Defendants Valley Health System, LLC
                                  28          d/b/a Centennial Hills Hospital Medical Center

                                                                                    5
                                       Case 2:16-cv-01503-RFB-DJA Document 100 Filed 04/15/20 Page 6 of 6




                                   1         LUH & ASSOCIATES
                                             c/o Craig D. Slater, Esq.
                                   2         8987 W. Flamingo Rd., #100
                                             Las Vegas, NV 89147
                                   3         P: 702-367-8899
                                             F: 702-384-8899
                                   4
                                             E: cslater@luhlaw.com
                                   5         Co-counsel for Plaintiffs

                                   6         Executed on the 14th   day of April, 2020.
                                   7
                                   8                                                      An employee of THE LAW OFFICE OF
                                                                                                CASEY D. GISH
                                   9
                                  10
                                  11
THE LAW OFFICE OF CASEY D. GISH




                                  12
      Las Vegas, Nevada 89118
       5940 S. Rainbow Blvd.
       Phone (702) 583-5883




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                6
